DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, and the term “disclosed” in “therapeutic substance from a vial is disclosed” in line 11 should be deleted.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitation “the cylinder having an outside diameter that corresponds to the inner diameter of an injection port adapter” makes it unclear as to if the injection port adapter is being claimed.
Further, the limitation “the inner diameter of an injection port adapter” lacks antecedent basis.
For the purposes of examination, the above limitation will be interpreted as “an inner diameter of an injection port adapter”, and an inner diameter of an injection port adapter will be interpreted as the inner diameter of any part that connects with the vial adapter.
Claims 2-12 are rejected by virtue of being dependent on claim 1.
Regarding claim 9, as best understood by the examiner, the limitation “wherein the retention flange expands to pass the crimping ring” does not accurately disclose the invention. It appears that the flexible fingers that have the retention flange on their inner surfaces flex outward to pass the crimping ring (see specification, paragraph 0096 “The flexible fingers 908 flex outward to pass over the crimp ring”), rather than the retention flange itself expanding. For the purposes of examination, the limitation will be interpreted as “wherein the flexible fingers flex outward to allow the retention flange to pass the crimping ring”.
Regarding claim 10, as best understood by the examiner, the limitation “wherein the retention flange substantially returns to an original shape after passing over the crimp ring and engaging the neck of the vial” does not accurately disclose the invention. It appears that the flexible fingers with the retention flange return to an original shape after the retention flange passes over the crimping ring (see specification, paragraph 0096, “the flexible fingers 908 return to their original position that the vial adapter is held onto the vial), rather than the retention 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, the limitation “an injection port adapter” in line 9 should read “an inner diameter of the injection port adapter”
Regarding claim 11, the limitation “the inner diameter of an injection port adapter” in line 2 should read “the inner diameter of the injection port adapter”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 5833213 A) in view of Kirchhofer (US 20030144633 A1).
Regarding claim 1,
 Ryan discloses a vial adapter (fig. 7, adapter 100, col. 2, lines 53-57, “It is therefore an object of the invention to provide an adapter for use with a medical vial having a septum cap…”) for use with an injection port adapter (fig. 9, adapter 100 has female luer connector 122 connecting with male luer connector 62. A luer lock is a common coupling method that can be used with an injection port adapter and vial adapter) comprising:

a plurality of flexible fingers (see annotated fig. 6 below, fingers hereinafter labeled “F”) extending from the bottom surface of the disc (fig. 4b, fingers defined by slits 174, 176, col. 5, lines 50-52, “and the slits 174, 176 are designed to allow the coupling member 118 to expand slightly when the projections engage the neck of the vial”, therefore it appears to teach/suggest a plurality of flexible fingers), the plurality of flexible fingers having a circumferentially extending retention flange (flange including 178a-178, col. 5, lines 45-51) formed on an inner surface of the fingers (fig. 6 shows protrusions 178a-178c extending from and around an inner circumference of fingers F, following the curvature of the inner surface, fig. 4 shows protrusions 178a and 178c-178d), the retention flange has a symmetrical cross-sectional shape in circumference (see annotated section of fig. 4 below), wherein the flexible fingers are configured to fit over a neck of a vial (fig. 8, adapter 100 around the neck 45 of vial 40), and the flexible fingers F allow the retention flange 178a-178d to pass over a crimp ring 44 on the neck of the vial (fig. 8, retention flange parts 178a and 178c passed over cap 42 of vial 40)
a cylinder (see annotated fig. 7 below) extending from the top surface of the disc, the cylinder having an outside diameter (see annotated figure 7 below) that corresponds to the inner diameter of a connecting part (fig. 9, outer diameter of female luer lock 122 corresponds to inner diameter of male luer lock 62 from syringe 60)
a cavity within the cylinder (see annotated fig. 7 below), and
a cannula (see annotated fig. 7 below, cannula hereinafter labeled “Ca”) that extends through the disc into the cavity in the cylinder (see annotated fig. 7 below, cannula Ca extending past disc D and in the cavity Ca of the cylinder)
but fails to teach a septum covering an opening at a top edge of the cylinder.	

    PNG
    media_image1.png
    711
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    683
    media_image3.png
    Greyscale

               However, Kirchhofer teaches a septum 10 (paragraph 0030, “The sealing element 10 is formed by a septum and covers the entire cross-section of the otherwise simply straight front hollow-cylindrical part 5) covering a cavity of the cylinder 5 of an adapter 6 (fig. 8, septum 10 covering cavity of front hollow cylindrical part 5 of radial transition collar 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cylinder disclosed in Ryan by adding a septum covering the cavity of the cylinder, as taught by Kirchhofer, for the purpose of providing a suitable means for covering the cavity, thereby improving the sterility of the device by maintaining a seal after repeated usage (see Kirchhofer, paragraph 0015, “This front sealing element is preferably a septum which still sterilely seals the chamber after it has been repeatedly pierced). 
Regarding claim 2, Ryan, as modified by Kirchhofer discloses wherein the septum is flush with the top edge of the cylinder (see Kirchhofer, fig. 1, septum 10 is flush with top edge cylinder 5).
Regarding claim 3, Ryan, discloses wherein the cavity within the cylinder is configured to carry a medicament from the vial (see Ryan, fig. 4, cavity of cylinder in communication with fluid path 166 of cannula Ca, therefore the cavity of the cylinder is configured to carry a medicament from the vial).
Regarding claim 4, Ryan, discloses wherein the cannula is configured to be in fluid communication with the vial (see Ryan, fig. 8, sharp point 164 bringing fluid port opening 165 in communication with vial 40).
Regarding claim 5, Ryan, as modified by Kirchhofer discloses wherein a cannula of a syringe is configured to pierce the septum (see Kirchhofer, septum 10 configured to be pierced by a cannula of a syringe, fig. 1)
Regarding claim 6, Ryan, as modified by Kirchhofer, discloses wherein the plurality of fingers extend in a direction away from the septum (see Ryan, see annotated fig. 6 above, fingers F extend away from cavity, and the septum 10 taught in Kirchhofer is at the top of the cavity of cylinder 5, as shown in fig. 1 of Kirchhofer. Therefore, the plurality of fingers would extend in a direction away from the septum).
Regarding claim 7, Ryan, as modified by Kirchhofer discloses wherein the cross-sectional shape comprising a concave protrusion (see Ryan, fig. 4, concave protrusion 178a and 178c).
Regarding claim 8, Ryan, discloses wherein the cannula Ca is enclosed in the vial adapter (see Ryan, cannula Ca within the vial adapter 100).
Regarding claim 9, Ryan, discloses wherein the flexible fingers 908 flex outward to pass over the crimp ring (see Ryan col. 5, lines 50-52, “and the slits 174, 176 are designed to allow 
Regarding claim 10, Ryan discloses wherein the retention flange substantially returns to an original shape after passing over the crimp ring and engaging the neck of the vial (see Ryan, fig. 8, adapter 100 in original shape after passing cap 42 of vial 40, “As the tube passes through the septum, the neck 45 of the vial is received by the second cylindrical coupling member 118 and is frictionally engaged by the projections 178a-178d.”).
Regarding claim 11, Ryan, discloses wherein the outside diameter of the cylinder is configured to engage the inner diameter of an injection port adapter (see Ryan, fig. 9, outer diameter of female luer connector 122 engages inner diameter of male luer connector 62. A luer lock is a common connecting means that can be used with an injection port adapter).
Regarding claim 12, Ryan, discloses wherein the disc secures the cannula in place (see Ryan, fig. 7, disk D secures neck, and the neck secures the cannula in place. Therefore, the disc secures the cannula in place.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forman (US 4759756 A) discloses a vial adapter wherein the needle is directly supported by the disc of the adapter.
Zinger (US 20020087141 A1) discloses a vial adapter with flexible fingers and a retention flange.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785